Exhibit ASSET PURCHASE AGREEMENT Dated as of February 5, 2008, By and among Barnhill’s Buffet, Inc. as Seller And Starlite Holdings, Inc., as Buyer ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of February 5, 2008, is by and among BARNHILL’S BUFFET, INC., a Tennessee corporation (the “Seller or the Company”) and STARLITE HOLDINGS, INC., a wholly owned subsidiary of Star Buffet, Inc., a Delaware corporation, (together with any successor and assigns, the “Buyer”). RECITALS A.The Seller is engaged in the business of operating a chain of restaurants known as Barnhill’s Buffet that specialize in Southern-style buffet dining and catering. B.On the terms and subject to the conditions set forth in this Agreement, the Seller desires to sell, and the Buyer desires to acquire certain assets and assume certain liabilities of Seller’s restaurants listed on Exhibit A attached hereto (collectively, the “Restaurants”), and to assume certain real property and personal property leases as well as certain contracts related thereto necessary for the operation of the Restaurants. C.On or about December 3, 2007, the Seller commenced a proceeding (the “Bankruptcy Case”) in the United States Bankruptcy Court for the MiddleDistrict of Tennessee(the “Bankruptcy Court”) by filing a voluntary petition for relief under Chapter 11 of
